McCay, J.
The answer of the treasurer “ that he had no funds ” of any kind on hand, would, uncontradicted, be conclusive against the making of the mandamus absolute. As, however, there is, in addition to this, an objection made of great importance to the citizens of counties, to-wit: that there are in existence older orders that the plaintiff’s, and as the plaintiff sets up that his order, being “for dieting prisoners,” takes precedence of all others, we will consider the question thus made.
*58It would seem of great importance to the public weal that the county authorities should have such a control over the taxes, as that they might lawfully use them at their discretion, to meet pressing current expenses. These are often of almost over-ruling necessity, and the public interest is liable to great detriment, without some such authority. And such, we believe has been the decision of some of the Circuit Courts. The claims of creditors of the counties, have been compelled to yield to the necessary current expenses of the day.
However this may be, we do not sec any ground for such a practice since the Act of October 7th, 1868. Pamp., 19. That Act, in express terms, declares that all orders upon the County-treasurer “ shall be paid according to date- — the oldest first — and not otherwise.” This is imperative, and, as the Ordinary has no control of the county-money, except by orders on the treasurer, it would seem that this law fixes a rigid rule, so that each order has a right to the funds in hand according to its date.
We do not, however, understand that it was the object of this Act, to change the law, as prescribed by the Code, keeping separate the several funds authorized by law to be raised, or that an order is entitled to preference on every fund.
And if the Ordinaries and County-commissioners will pursue the law, there will be no difficulty.
It is clearly the intent of the Code, sections 548, 549 and 550, that, the county-taxes shall be assessed specifically for the several purposes authórized by law. Section 550 says that the order of the Court assessing the tax, shall specify the per cent, levied for each specific purpose, and this just after section 548 has specified, in detail, the several purposes for which county-taxes may be laid.
We think this is a wise provision. Every order assessing a tax, should specify the per cent, laid for each of the nine specific purposes mentioned in section 548. And if there be a tax laid for any purpose, not there included, by virtue of some other law, the per cent, laid for that purpose should be stated in the order. The funds, when collected, should be-*59dealt with in the same manner. The treasurer should keep a separate account of each fund, and each county-order should specify the fund on which it is drawn • and no order ought to be drawn on any fund not properly raised for the payment of the claim.
It is intended that the order of the Court, assessing the tax, shall be a sort of appropriation bill, and that the Ordinary shall draw it intelligently, in view of the peculiar state of the pecuniary condition of the county.
Such a cause will conduce to economy, to a full understanding of county matters, and each person dealing with the county can then know the security he has for the payment of the promises made him.
We deem this provision of the Code of great importance, and Ordinaries and Treasurers who neglect to conform to this salutary law are greatly to blame. By the division of the funds into as many as nine or ten smaller funds, the public are made aware of the uses to which the taxes are to be applied, and a far better control over the public money is secured, and this is of great importance. The loosness heretofore existing has been a great evil, and the waste and misuse of county-funds is a serious matter of complaint.
Judgment affirmed.